Citation Nr: 1645064	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  12-09 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches, to include secondary to service connected disabilities.


REPRESENTATION

Appellant represented by:	Adam G. Werner, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1971 until January 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a July 2016 video conference hearing held before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims folder.


FINDING OF FACT

The Veteran's headache is related to active service.


CONCLUSION OF LAW

The criteria for service connection for headaches have been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the Veteran's claim for entitlement to service connection for headaches, which represents a complete grant of the benefit sought on appeal. Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.


Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154 (a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

An essential element of a claim for service connection is evidence of a current disability. A June 2013 VA neurology outpatient note reflects the Veteran has been diagnosed and treated for chronic headaches. Based on the medical evidence provided, the Board finds that the Veteran has met an essential element of having a disability for VA purposes.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. Here, the Veteran contends that while on active duty he experienced headaches. Specifically, the Veteran contends that his headaches started shortly after he had an epidermal cyst removed from his right front scalp. The claims folder is absent of complaints of or treatment for headaches during service. However, the STRs do reflect the Veteran underwent surgery to remove the epidermal cyst removed from his right front scalp. (See September 1971 clinical record). The Board finds the Veteran credible in regard to his statements of experiencing headaches during active service; as his statements in regard to its onset have been consistent throughout the appeal period. As such, the Board finds that based on the above evidence, the Veteran's assertion that he experienced headaches in service is consistent with the circumstances of the Veteran's service. 38 U.S.C.A. § 1154 (a) (West 2014).

Generally, a third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. The Veteran avers that his headaches are due to or aggravated by his military service.

The November 2009 VA medical examination noted the Veteran with headaches on the right side of his head. Upon examination, the examiner opined that the Veteran's complaint of severe headaches is most likely due to the advanced degenerative joint disease (DJD) of the cervical spine.

A May 2010 neurology consult reflects the Veteran experiencing headaches in two different areas. The consult notes headaches in the left nuchal area as well as the right front region. The consult further notes the Veteran with post-traumatic headaches associated with scalp tenderness.

The Veteran was provided another examination in September 2011. The examiner opined that it is as likely as not that the significant majority of the etiology of the Veteran's headache is neuropathic pain in the cervical spine. The examiner noted that the Veteran's service-connected scar on the right frontal area of the head is a contributing cause of head pain which causes hypersensitivity. The examiner further concluded that there is also a contributing etiology of the headache which is a post-traumatic headache dating back during the Veteran's military service. 

The June 2013 neurology outpatient note reflects the Veteran with a multifactorial headache related to post-traumatic headaches, a chronic frontal sinusitis, and other lesions, to include a right frontal skull hemangioma.

Taken the evidence as a whole the Board finds that service connection for headaches is warranted. Notably, the Veteran's STRs reflect an in-service surgery located on the right front scalp. In addition, the probative medical evidence reflects that the Veteran experiences headaches occurring within the right frontal region of his head. Lastly, the Veteran is currently service connected for the scar associated with the removal of the right forehead cyst.

In light of the Veteran's confirmed in-service incurrence (in-service epidermal cyst removed from his right front scalp), the objective clinical medical evidence , and his credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for headaches and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). All the elements necessary for establishing service connection are met and the Veteran's claim for service connection for headaches is granted.


ORDER

Entitlement to service connection for headaches is granted.

____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


